October 9, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
            SECURITY NATIONAL INSURANCE COMPANY, Appellant

NO. 14-11-00130-CV                          V.

       WALOON INVESTMENT, INC., D/B/A RAMADA LIMITED, Appellee
                  ________________________________

        This cause, an appeal from the judgment in favor of appellee, Waloon Investment,
Inc., d/b/a Ramada Limited, signed, January 11, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for proceedings
in accordance with the court’s opinion. We further order that all costs incurred by reason
of this appeal be paid by appellee, Waloon Investment, Inc., d/b/a Ramada Limited. We
further order this decision certified below for observance.